Yolanda s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 28, 2015

                                   No. 04-15-00503-CV

                                    Miguel ARAUJO,
                                       Appellant

                                            v.

                                   Yolanda ARAUJO,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-14886
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on January 14, 2016. No further extensions will be granted absent
extraordinary circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court